Citation Nr: 1756280	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  02-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Deanne L Bonner Simpson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.,
Appellant and R.T.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He died in February 2001.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In March 2003 the appellant and D.T. testified before a Veterans Law Judge (VLJ) at a Travel Board hearing conducted at the RO; a transcript is of record.  

The Board remanded the appealed claim in March 2004 for additional development.  In August 2007 the appellant and R.T. testified before the undersigned VLJ at another Travel Board hearing at the RO; a transcript is of record.  

The Board in November 2007 denied the appealed claim for service connection for the cause of the Veteran's death. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in February 2009 the Court granted its first Joint Motion for Partial Remand in this case (JMR1), vacating the portion of the Board's November 2007 decision which denied service connection for the cause of the Veteran's death, and remanding the matter for actions consistent with JMR1.  The Board in July 2009 remanded the appealed claim to comply with JMR1.  Following development, in October 2013 the Board again denied the appealed claim for service connection for the cause of the Veteran's death.  The Veteran then again appealed the Board's decision, and the Court granted its second Joint Motion for Partial Remand (JMR2).  The Board again remanded the appealed claim to the Agency of Original Jurisdiction (AOJ) in May 2015.  (While the Board then directed that the RO issue a Statement of the Case (SOC) responsive to initiated appeals of other claims, following the RO's issuance of an SOC in November 2016 addressing these other claims the appellant did not timely perfect an appeal, and hence these other claims are not addressed herein.  See 38 C.F.R. § 20.200 (2017) (elements of an appeal).)  The case now returns to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.  We simply cannot igore the requests of the Joint Motions, notwithstanding the fact that they asking to look for records Army field hospitals in France and Germany in 1944, more than 73 years ago.

As the Veteran's authorized representative points out in an appellate brief before the Board in August 2017, the record does not indicate that VA has attempted to obtain reported records of in-service treatment for heart pain and dizziness at Camp Hood, Camp Kilmer, or Army field hospitals in France and Germany in 1944.  

Indeed, based on review of the record including the Statement of the Case (SOC) in November 2016 and the Supplemental Statement of the Case (SSOC) in July 2017,  it does not appear that adequate efforts were undertaken to obtain any unobtained service treatment records.  Rather, the SSOC informs only that service treatment records were "gathered," possibly merely from within the voluminous claims file.  While the SOC lists among evidence obtained "[t] he Veteran's complete service treatment records from March 15, 1943 to January 12, 1946," there is no record of the RO having undertaken appropriate efforts, as directed by the October 2014 Joint Motion for Partial Remand (JMR2) and the Board's May 2015 remand, to obtain any missing records (if any).  Hence, the AOJ must again be instructed to do so.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Again, the Board cannot disregard the orders of the Veteran Court, notwithstanding the time frame involved.   

The appellant has submitted a February 2015 consultation report by an advanced practice registered nurse (APRN) containing opinions in support of appellant's claim.  The APRN opines that the symptoms the Veteran exhibited in service as well as the medical finding in service of an "asystolic murmur" likely represented valvular heart disease which caused or contributed to his atherosclerotic heart disease or his chronic obstructive pulmonary disease (COPD).  Both his atherosclerotic heart disease and his COPD contributed to the cause of his death.  However, the Board does not find the opinion adequate to support the appealed claim, in part due to the failure to provide any clear basis for concluding that the Veteran had significant cardiac disease, particularly with service treatment records only documenting a "soft asystolic murmur."  A VA cardiologist provides a contrary opinion in a December 2004 examination report, that symptoms presented in service most likely constituted anxiety as well as the Veteran's documented desire to return home to his ailing father, rather than active heart disease.  

Additionally, the APRN in the February 2015 consultation report employs argumentation which amounts to advocacy in the Veteran's favor, as well as opinion formulations styled specifically to support claims as broadly as possible, causing her opinions to appear outcome-driven rather than derived from unbiased review of the medical facts presented.  The APRN states, "[the December 2004 VA examiner] based her medical treatise upon clear speculation [....]  The record does not show a diagnosis of Anxiety or report anxiety attacks.  Her rationale speculates on what she believes is the reason for the Veteran's chest pain and cardiac symptomatology, rather than objective factual evidence of the record from the history or examinations [...]."  Contrary to this argument, the December 2004 VA examiner judged the in-service record of symptoms including heart palpitations and fleeting chest pain upon minimal exertion to be evidence of anxiety, particularly in light of the in-service hospitalization for such symptoms without reported findings of any significant heart condition.  Hence, evidence in the form of self-reported symptoms in service and absence of pertinent medical findings of heart disease upon evaluation in service, and not merely speculation, supported the VA cardiologist's conclusions.  The APRN thus appears to have engaged in vigorous advocacy rather than more objective medical assessment.  The APRN's legalistically formulated opinion also appears to reflect advocacy by broadly supporting a multiplicity of bases of claim: "Thus, in summation, the veteran's Arteriosclerotic Heart Disease and/or Chronic Obstructive Pulmonary Disease condition is at least as likely as not (50%/50% probability) a condition of, progression of, secondary to, related to, or aggravated by his military service and in-service treatment  due to a presumption of soundness upon military entrance, a history of chronic cardiac symptomatology of chest pain (angina), dizziness, [....]")  

Faced with such apparent advocacy and argumentation presented as medical opinion, the Board is compelled to seek an unbiased medical opinion addressing the likelihood that the Veteran had valvular heart disease in service which caused or significantly contributed to his developing COPD or atherosclerotic heart disease, in furtherance of the Board's own impartial adjudication of the appealed claim.  Regrettably, the records-examining VA cardiologist in the December 2004 did not address the likelihood of valvular heart disease in service.  Hence an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. This is a highly complex case back from the Veteran's Court several times:  The AOJ must make appropriate efforts including contacting the National Personnel Records Center (NPRC) and the service department to obtain any unobtained service treatment records.  This should include in particular treatment of the Veteran at Camp (Fort) Hood, Texas; Camp Kilmer, New Jersey; and at Army Field Hospitals in France and Germany in 1944.  All efforts undertaken including all requests made and all records and responses received, both positive and negative, should be documented in the claims file.  

In needed, a formal finding of unavailability should be made regarding any missing service treatment records that cannot be obtained.  The claimant should be notified of the results of the AOJ's efforts.  

2.  If possible, the VA cardiologist who reviewed the claims file in December 2004 and provided an examination report should be asked to review again pertinent elements of the claims file and to address the February 2015 private medical opinion provided by a consulting advanced practice registered nurse (APRN).  Specifically the cardiologist should be asked to address the assertions by the APRN that the "mild asystolic murmur" identified in service constituted valvular heart disease which significantly caused or contributed to the Veteran's development of atherosclerotic heart disease or COPD years after service.  

If the cardiologist finds that the in-service murmur likely did represent a valvular heart disease, then the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such valvular heart disease in service either caused or substantially contributed to the Veteran's COPD or atherosclerotic heart disease which developed following service.  

The cardiologist should provide a complete explanation, supported by facts of record and medical knowledge, for opinions provided.  

3. If the requested opinions cannot be obtained from the December 2004 VA examining cardiologist, then another similarly qualified VA examiner should review the record and provide the requested opinions, supported by adequate rationale.

4. Following the above development, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought remains denied, furnish a SSOC to the appellant and her representative and allow an appropriate opportunity to respond thereto before returning the appeal to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




